FILED
                            NOT FOR PUBLICATION                             DEC 12 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GLADGER ROSS,                                    No. 13-56662

               Plaintiff - Appellant,            D.C. No. 5:10-cv-01606-SJO-JPR

  v.
                                                 MEMORANDUM*
ANGEL ORTIZ; MATTHEW BROWN,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted December 5, 2014**

Before:        HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

       Former federal prisoner Gladger Ross appeals pro se from the district court’s

summary judgment in his action arising under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. §

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Ross failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his wrist fracture. See id. at 1057-60 (a prison official

acts with deliberate indifference only if he or she knows of and disregards an

excessive risk to a prisoner’s health; negligence and a mere difference in medical

opinion are insufficient); see also McGuckin v. Smith, 974 F.2d 1050, 1060 (9th

Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d

1133 (9th Cir. 1997) (en banc) (“A defendant must purposefully ignore or fail to

respond to a prisoner’s pain or possible medical need in order for deliberate

indifference to be established.”).

      We do not consider the contentions in the reply brief concerning Dr. Redix’s

statements to Ross after his wrist surgery or any other contention that was not

presented to the district court. See United States. v. Elias, 921 F.2d 870, 874 (9th

Cir. 1990) (“Documents or facts not presented to the district court are not part of

the record on appeal.”).

      AFFIRMED.




                                            2                                    13-56662